ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                    In re Commitment of Weekly, 2011 IL App (1st) 102276




Appellate Court            In re COMMITMENT OF BERNARD WEEKLY, LUIS TENORIO,
Caption                    TIMOTHY RICHARDSON, ALFRED EDWARDS, and ZACHARY
                           HATTER (The People of the State of Illinois, Petitioner-Appellee, v.
                           Bernard Weekly, Luis Tenorio, Timothy Richardson, Alfred Edwards,
                           and Zachary Hatter, Respondents-Appellants.)



District & No.             First District, Sixth Division
                           Docket No. 1-10-2276


Filed                      September 16, 2011
Rehearing denied           November 1, 2011
Modified opinion filed     November 4, 2011
Held                       In consolidated proceedings on petitions seeking the involuntary
(Note: This syllabus       commitment of respondents under the Sexually Violent Persons
constitutes no part of     Commitment Act, the appellate court answered three certified questions
the opinion of the court   posed under Supreme Court Rule 308 by stating that the trial court had
but has been prepared      no inherent authority to order a fitness evaluation pursuant to
by the Reporter of         respondents’ requests where respondents did not have a statutory or
Decisions for the          constitutional due process right to such an evaluation.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 01-CR-80011, 07-
Review                     CR-80012, 08-CR-80012, 09-CR-80005, 10-CR-80010; the Hon. Paul P.
                           Biebel, Jr., Judge, presiding.
Judgment                      Certified questions answered.


Counsel on                    Law Offices of Chicago-Kent College of Law, of Chicago (Daniel T.
Appeal                        Coyne, Matthew M. Daniels, and Elizabeth D. Leeb, of counsel), for
                              appellants.

                              Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                              Solicitor General, and Michael M. Glick and Katherine D. Saunders,
                              Assistant Attorneys General, of counsel), for the People.


Panel                         PRESIDING JUSTICE R. GORDON delivered the judgment of the
                              court, with opinion.
                              Justices Garcia and McBride concurred in the judgment and opinion.



                                                OPINION

¶1          This matter is before us on interlocutory appeal pursuant to Illinois Supreme Court Rule
        308 (eff. Feb. 1, 1994) to consider three questions certified by the trial court. In separate
        petitions, the State sought the involuntary commitment of each of the respondents, Bernard
        Weekly, Luis Tenorio, Timothy Richardson, Alfred Edwards, and Zachary Hatter, under the
        Sexually Violent Persons Commitment Act (the Act) (725 ILCS 207/1 et seq. (West 2004)).
        In each case, respondent’s counsel1 sought a fitness examination to determine if the
        respondent was fit and, if not, whether he could be restored to fitness. The trial court
        consolidated the cases for the purpose of ruling on the petitions for fitness examinations and
        denied the petitions. Respondents moved for a permissive interlocutory appeal pursuant to
        Rule 308, and the trial court granted respondents’ motion, certifying three questions for
        review.

¶2                                     BACKGROUND
¶3         Respondents are five men who have been convicted of sexually violent offenses and have
        been subject to petitions seeking their commitment under the Act. Each respondent’s
        background is set forth below.




               1
                   Respondents are all currently represented by the same counsel.

                                                    -2-
¶4                                       I. Bernard Weekly
¶5       On September 7, 2001, the State filed a petition to commit respondent Bernard Weekly
     as a sexually violent person pursuant to the Act. According to the petition, Weekly had three
     prior sexual convictions. On March 2, 1982, Weekly was convicted of unlawful restraint and
     sentenced to three years in the Illinois Department of Corrections (IDOC). On June 27, 1983,
     Weekly was convicted of rape and deviate sexual assault and sentenced to 15 years in the
     IDOC for each charge, to be served concurrently. On February 5, 1992, Weekly was
     convicted of attempted aggravated criminal sexual assault and sentenced to 20 years in the
     IDOC.
¶6       The petition claimed that Weekly had the mental disorders of “Paraphilia, Not Otherwise
     Specified (Non-consenting Sexual Partners)” and “Personality Disorder, Not Otherwise
     Specified with Antisocial Features.” The petition alleged that Weekly was dangerous to
     others because his mental disorders created a substantial probability that he would engage
     in acts of sexual violence in the future. The petition further claimed that Weekly had a
     “lengthy history of mental problems dating back to age ten,” had been prescribed a number
     of psychotropic medications, and had an extremely difficult time handling stress or situations
     in which his immediate needs were not met. The petition stated that Weekly had not sought
     sex offender treatment or substance abuse treatment while in the IDOC or on parole.
¶7       The petition also included a psychological evaluation prepared by Agnes R. Jonas,
     Psy.D., a clinical psychologist with the IDOC who evaluated Weekly on April 11, 2001. In
     her report, Dr. Jonas stated that Weekly gave consistently contradictory information, which
     appeared to be a deliberate distortion of the truth; this pattern was consistent with
     psychopathic antisocial personality disorder. She noted that Weekly mentioned that he heard
     the voice of his dead friend, “Tyrone,” frequently, and she opined that the “ ‘use’ ” of Tyrone
     was “for the purpose of appearing more disturbed than is actually the case in order to
     manipulate the system to get his perceived needs met.” Dr. Jonas placed Weekly’s
     intellectual functioning in the “[b]orderline range.”
¶8       On September 7, 2001, the court ordered Weekly detained by the Illinois Department of
     Human Services upon release from the IDOC pending a probable cause hearing. On October
     5, 2001, the court found probable cause to believe that Weekly was a sexually violent person.
¶9       On January 30, 2007, the State requested a current evaluation of Weekly and on March
     10, 2009, Jacqueline Buck, Psy.D., a licensed clinical psychologist with the IDOC, prepared
     a report detailing her evaluation of Weekly. Dr. Buck concluded that “Mr. Weekly suffers
     from the Axis I disorders of Paraphilia, Sexually Attracted to Non-consenting Females, Non-
     exclusive Type; Schizoaffective Disorder; Alcohol Dependence, Without Physiological
     Dependence, In a Controlled Environment; and Polysubstance Abuse (cocaine, marijuana,
     heroin), In a Controlled Environment; the Axis II disorders of Antisocial Personality
     Disorder, and Borderline Intellectual Functioning.” Dr. Buck opined that Weekly’s disorders
     made it substantially probable that he would engage in continued acts of sexual violence if
     he was released.



                                              -3-
¶ 10                                      II. Luis Tenorio
¶ 11       On October 22, 2007, the State filed a petition to commit respondent Luis Tenorio as a
       sexually violent person pursuant to the Act. The petition claimed that Tenorio had been
       convicted of aggravated criminal sexual abuse and was sentenced to five years in the IDOC.
       The record2 establishes that Tenorio was convicted on May 5, 2007, and that at one point
       during the pendency of his case, Tenorio was determined to be unfit to stand trial. The record
       further indicates that Tenorio was previously convicted of aggravated criminal sexual abuse
       on June 11, 2003, and that he was sentenced to three years in the IDOC for the offense.
       Again, Tenorio was found unfit to stand trial at one point during the pendency of that case.
¶ 12       The petition claimed that Tenorio had two mental disorders: “Pedophilia, Sexually
       Attracted to Females”; and “Pervasive Development Disorder, Not Otherwise Specified.”
       The State claimed that the mental disorders made it substantially probable that he would
       engage in acts of sexual violence.
¶ 13       Attached to the petition was a psychological evaluation completed on October 12, 2007,
       by Ray Quackenbush, Psy.D., a “consultant psychologist” with Affiliated Psychologists, Ltd.
       (Affiliated), an independent company providing evaluation services to the IDOC. Dr.
       Quackenbush reported that his first interview with Tenorio was terminated after one hour.
       Dr. Quackenbush requested that prison personnel evaluate Tenorio for possible risk of
       suicide, after which Tenorio was kept in the prison infirmary for five days until he “calmed.”
¶ 14       During his second interview, Dr. Quackenbush opined that Tenorio expressed himself
       in a way “consistent with someone who might be in the low average to borderline
       intelligence range of cognition.” He reported that Tenorio had attended special education
       classes for his entire academic career and had been reported to behave as though he was 10
       to 12 years old; Dr. Quackenbush agreed that “[h]is presentation [was] consistent with
       someone who suffers from a pervasive developmental delay.”
¶ 15       On October 22, 2007, the trial court ordered Tenorio detained pending a probable cause
       hearing. On November 5, 2007, the court found that there was probable cause to believe that
       Tenorio was a sexually violent person.

¶ 16                                 III. Timothy Richardson
¶ 17       On August 21, 2008, the State filed a petition to commit respondent Timothy Richardson
       as a sexually violent person under the Act. According to the petition, Richardson had been
       convicted of two sexually violent offenses. Richardson was convicted of aggravated criminal
       sexual assault and home invasion and was sentenced to 10 years in the IDOC; the record
       indicates that the date of the conviction was December 17, 1987, and that at some point
       during the pendency of his case, Richardson was found unfit to stand trial. Additionally, on


               2
                We relate each respondent’s criminal history based on the petition and any certified
       statements of conviction attached to the petition. While the psychological evaluations of many of
       the respondents list a large number of other convictions, we do not include those here.

                                                 -4-
       March 8, 2004, Richardson was convicted of attempted aggravated criminal sexual abuse and
       attempted robbery and was sentenced to five years in the IDOC.
¶ 18       The petition claimed that Richardson had been diagnosed with the following mental
       disorders: “Paraphilia NOS”; “Exhibitionism”; “Schizophrenia, Undifferentiated Type”; and
       “Antisocial Personality Disorder” and claimed that Richardson was dangerous to others
       because his mental disorders made it substantially probable that he would engage in acts of
       sexual violence.
¶ 19       Attached to the petition was a psychological evaluation prepared on August 18, 2008, by
       Phil Reidda, Ph.D., ABPP, a “consultant psychologist” with Affiliated. Dr. Reidda’s report
       revealed that Richardson had received 314 behavioral incident reports between November
       1, 1998, and May 24, 2007. Eighty-five of those incidents concerned assault or attempted
       assault of IDOC staff members and twenty involved issues of sexual misconduct. Dr.
       Reidda’s report also recounted an incident occurring shortly before the evaluation was
       performed in which Richardson attacked an IDOC staff member. The report is not entirely
       clear, but it appears that Richardson faced criminal charges stemming from the attack and
       came before a trial court on July 16, 2008, at which point the court transferred him to a
       mental health facility for an evaluation of his fitness to stand trial. On July 18, 2008,
       Richardson was found fit to stand trial.3
¶ 20       On August 21, 2008, the trial court entered an order detaining Richardson pending a
       probable cause hearing. Richardson waived the time period requirements of the probable
       cause hearing and as of the time of the instant appeal has not had a probable cause hearing.

¶ 21                                    IV. Alfred Edwards
¶ 22       On September 22, 2009, the State filed a petition to commit respondent Alfred Edwards
       as a sexually violent person pursuant to the Act. The petition stated that on August 25, 2000,
       Edwards was convicted of attempted criminal sexual assault in two separate cases and was
       sentenced to seven years in the IDOC on each count, with the sentences to run concurrently.
       The record reveals that at some point during the pendency of his cases, Edwards was found
       unfit to stand trial and was involuntarily committed to a mental health facility.


               3
                 The report states that on July 16, 2008, “the court declared Mr. Richardson Not Guilty by
       Reason of Insanity (NGRI) and ordered his transfer to the Illinois Department of Human Services,
       Chester Mental Health facility for evaluation (in a secure setting) on whether or not he is capable
       of understanding a trial on these charges, at the conclusion of his current incarceration.” We read
       the reference to “Not Guilty by Reason of Insanity” as a statement concerning Richardson’s fitness
       to stand trial and not as a disposition of the charges, since the result was a transfer in order to obtain
       a fitness evaluation. We disagree with Richardson’s characterization of the event, which is that
       Richardson “was found unfit to stand trial in 2008 during an aggravated battery to a correctional
       officer case in downstate Lee County. *** In that case, the Circuit Court of Lee County later found
       him to be not guilty by reason of insanity.” There is no evidence in the record supporting this
       statement other than Richardson’s petition for fitness evaluation.

                                                     -5-
¶ 23       The petition claimed that Edwards had been diagnosed with the following mental
       disorders: “Paraphilia, Not Otherwise Specified, Nonconsenting Persons” and
       “Schizophrenia, Undifferentiated, Chronic.” The petition further claimed that Edwards’
       mental disorders made it substantially probable that he would engage in acts of sexual
       violence.
¶ 24       Attached to the petition was a psychological evaluation prepared by Dr. Quackenbush4
       on September 21, 2009. Dr. Quackenbush reported that he read Edwards a “ ‘Notice of
       Sexually Violent Persons Commitment Act Evaluation, Interview and Limits of
       Confidentiality and Privilege’ ” form, which included information that the interview was
       voluntary. Edwards told Dr. Quackenbush several times that Edwards was required to speak
       with him because Dr. Quackenbush was a doctor. Since Edwards did not appear to
       understand that the interview was voluntary, Dr. Quackenbush elected not to interview him.
       Dr. Quackenbush also related that Edwards was experiencing auditory and visual
       hallucinations, stating that he heard people in the room making jokes and that he saw Lucille
       Ball standing behind Dr. Quackenbush and waving.
¶ 25       Dr. Quackenbush additionally noted that Edwards had an “extensive” mental health
       history and was on forced medication; Edwards usually did not cooperate with taking
       medication, and, when he was not on medication, “he becomes quite violent and both attacks
       staff members and acts out sexually.” Dr. Quackenbush revealed that Edwards had received
       208 discipline tickets in the IDOC since March 2001, with 22 of them being assaults against
       IDOC staff and 6 being for sexual misconduct.
¶ 26       On September 22, 2009, the trial court ordered Edwards detained pending a probable
       cause hearing. As of the date of the instant appeal, the probable cause hearing has not yet
       occurred.

¶ 27                                     V. Zachary Hatter
¶ 28       On May 10, 2010, the State filed a petition to commit respondent Zachary Hatter as a
       sexually violent person pursuant to the Act. The petition set forth two convictions for
       sexually violent offenses. On November 22, 1991, Hatter was convicted of aggravated
       criminal sexual abuse and aggravated unlawful restraint and was sentenced to four years in
       the IDOC. The record reveals that during the pendency of his case, Hatter was found unfit
       to stand trial twice. On May 11, 2009, Hatter was convicted of aggravated criminal sexual
       abuse and was sentenced to a total of five years in the IDOC. Again, the record reveals that
       during the pendency of his case, Hatter was found unfit to stand trial three times.
¶ 29         The petition claimed that Hatter suffered from “Bipolar Disorder with Psychotic
       Features, Per Records,” which predisposed him to commit future acts of sexual violence.
       Attached to the petition was a psychological evaluation prepared on May 5, 2010, by Vasiliki
       Tsoflias, Psy.D., a “consultant psychologist” with Affiliated. Dr. Tsoflias reported that he

              4
               Dr. Quackenbush was the same psychologist who performed the psychological evaluation
       on Tenorio.

                                                -6-
       was unable to receive consent from Hatter to conduct the interview “due to Mr. Hatter’s
       expression of overt delusional thoughts, manic symptoms, and inability to express an
       understanding of why he was being seen.” Dr. Tsoflias recommended that Hatter be
       committed to a mental health facility rather than a sex offender treatment facility because “it
       appears Mr. Hatter’s sexual acting out is the result of his psychosis rather than a sexual
       disorder.”
¶ 30       On May 10, 2010, the trial court ordered Hatter detained pending a probable cause
       hearing. On May 12, 2010, Hatter waived his right to have a probable cause hearing within
       72 hours of the filing of the petition. As of the time of the instant appeal, no probable cause
       hearing has occurred.

¶ 31                            VI. Petitions for Fitness Examinations
¶ 32       Respondents each filed a petition for a fitness examination. In each petition, respondents
       recounted their psychiatric diagnoses and the results of their psychiatric evaluations. The
       petitions also stated that respondents’ counsel had attempted to discuss the allegations raised
       in the petition for commitment with each respondent, but was unable to communicate with
       any respondent due to the nature of each man’s mental health disabilities. Finally, the petition
       claimed that respondents’ counsel had a bona fide doubt as to each respondent’s fitness to
       stand trial and that it was necessary to examine each respondent’s fitness in order to preserve
       his due process guarantees.
¶ 33       The State responded to the petitions for fitness examinations, arguing in each case that
       respondents had no right to a fitness evaluation. Since all of the cases involved the same legal
       issue, the trial court consolidated the cases for the purpose of deciding the matter.5 The
       parties came before the court for a hearing on the matter on December 18, 2009. Respondents
       argued that they were entitled to fitness evaluations because: (1) the trial court had the
       inherent authority to supervise the cases before it, (2) denial of the evaluations would deprive
       respondents of their right to due process, and (3) there was an implicit right to a fitness
       evaluation under the Act. On February 19, 2010, the court issued a written order denying the
       petitions for fitness examinations. In its order, the court found that there was no due process
       right to a fitness evaluation in a proceeding under the Act, nor was the right to a fitness
       evaluation implicitly contained in the Act itself.
¶ 34       Respondents filed a petition for leave to file a permissive interlocutory appeal pursuant
       to Rule 308, seeking certification of the following question: “Did the trial court err in
       denying the Respondents’ request for a fitness evaluation?” The State filed a response
       arguing that the issue was not appropriate for interlocutory appeal and the proposed certified


               5
                Hatter’s petition for fitness examination was filed on June 20, 2010, after the trial court’s
       disposition on the other respondents’ petitions. In a nunc pro tunc order of consolidation dated
       September 28, 2010, the trial court ordered Hatter’s case consolidated with that of the other
       respondents and ordered that the court’s order of February 19, 2010, denying the petitions for fitness
       examinations applied to Hatter’s petition for fitness examination.

                                                    -7-
       question was overly broad. On July 29, 2010, the trial court granted the petition, finding that
       its order denying respondents’ petitions for fitness examinations involved questions of law
       as to which there was substantial ground for a difference of opinion and an immediate appeal
       from that order could materially advance the ultimate termination of the litigation. The trial
       court certified three questions for interlocutory appeal:
                   “1. a. Does a trial court have the inherent authority to order a fitness evaluation
               of a respondent to a Sexually Violent Persons Commitment Act petition?
                   b. If such inherent authority exists, did the trial court abuse its discretion in
               denying the above-referenced respondents’ requests for a fitness evaluation?
                   2. Does a respondent to a Sexually Violent Persons Commitment Act petition
               have a statutory right to a fitness evaluation?
                   3. Does a respondent to a Sexually Violent Persons Commitment Act petition
               have a constitutional due process right to a fitness evaluation?”
       We granted leave to appeal on September 14, 2010.

¶ 35                                        ANALYSIS
¶ 36       Illinois Supreme Court Rule 308 provides a remedy of permissive appeal from
       interlocutory orders where the trial court has deemed that they involve a question of law as
       to which there is substantial ground for difference of opinion and where an immediate appeal
       from the order may materially advance the ultimate termination of the litigation. We apply
       a de novo standard of review to legal questions presented in an interlocutory appeal brought
       pursuant to Rule 308. Simmons v. Homatas, 236 Ill. 2d 459, 466 (2010).

¶ 37                           I. Statutory Right to Fitness Evaluation
¶ 38        The first certified question we consider is whether a respondent to a petition for
       commitment under the Act has a statutory right to a fitness evaluation. “The fundamental rule
       of statutory construction is to ascertain and give effect to the legislature’s intent.” People ex
       rel. Birkett v. City of Chicago, 202 Ill. 2d 36, 45 (2002). The best indication of legislative
       intent is the plain and ordinary meaning of the statutory language. Birkett, 202 Ill. 2d at 45.
       Since all provisions of a statutory enactment are viewed as a whole, words and phrases
       should not be construed in isolation, but should be interpreted in light of other relevant
       provisions of the statute. In re Detention of Lieberman, 201 Ill. 2d 300, 308 (2002). “Each
       word, clause and sentence of the statute, if possible, must be given reasonable meaning and
       not rendered superfluous.” Lieberman, 201 Ill. 2d at 308 (citing Sylvester v. Industrial
       Comm’n, 197 Ill. 2d 225, 232 (2001), and A.P. Properties, Inc. v. Goshinsky, 186 Ill. 2d 524,
       532 (1999)). However, “[i]t is a cardinal rule of statutory construction that we cannot rewrite
       a statute, and depart from its plain language, by reading into it exceptions, limitations or
       conditions not expressed by the legislature.” People ex rel. Birkett v. Dockery, 235 Ill. 2d 73,
       81 (2009) (citing In re Michelle J., 209 Ill. 2d 428, 437 (2004)).
¶ 39        Under the Act, a sexually violent person may be committed to the custody of the

                                                 -8-
Department of Human Services for control, care, and treatment until such time as the person
is no longer a sexually violent person. 725 ILCS 207/40(a) (West 2004). A sexually violent
person is “a person who has been convicted of a sexually violent offense, has been
adjudicated delinquent for a sexually violent offense, or has been found not guilty of a
sexually violent offense by reason of insanity and who is dangerous because he or she suffers
from a mental disorder that makes it substantially probable that the person will engage in acts
of sexual violence.” 725 ILCS 207/5(f) (West 2004). The legislature did not provide a
vehicle to determine if a sexually violent person can be restored to fitness. Section 25 of the
Act concerns the rights of persons subject to petitions for commitment and provides, in
relevant part:
             “(c) Except as provided in paragraph (b)(1) of Section 65 and Section 70 of this
         Act, at any hearing conducted under this Act, the person who is the subject of the
         petition has the right:
                 (1) To be present and to be represented by counsel. If the person is indigent,
             the court shall appoint counsel.
                 (2) To remain silent.
                 (3) To present and cross-examine witnesses.
                 (4) To have the hearing recorded by a court reporter.
             (d) The person who is the subject of the petition, the person’s attorney, the
         Attorney General or the State’s Attorney may request that a trial under Section 35 of
         this Act be to a jury. A verdict of a jury under this Act is not valid unless it is
         unanimous.
             (e) Whenever the person who is the subject of the petition is required to submit
         to an examination under this Act, he or she may retain experts or professional
         persons to perform an examination. If the person retains a qualified expert or
         professional person of his or her own choice to conduct an examination, the examiner
         shall have reasonable access to the person for the purpose of the examination, as well
         as to the person’s past and present treatment records and patient health care records.
         If the person is indigent, the court shall, upon the person’s request, appoint a
         qualified and available expert or professional person to perform an examination.
         Upon the order of the circuit court, the county shall pay, as part of the costs of the
         action, the costs of a court-appointed expert or professional person to perform an
         examination and participate in the trial on behalf of an indigent person.” 725 ILCS
         207/25 (West 2004).
The parties agree that section 25 provides individuals subject to petitions for commitment
“seven specific rights guaranteed to criminal defendants, namely the right to: (1) be present;
(2) be represented by counsel; (3) remain silent; (4) present and cross-examine witnesses; (5)
have the hearing recorded; (6) retain experts to aid in the defense; and (7) a trial by jury.”
Additionally, while not specifically listed, respondents argue that the right to a fitness
evaluation is necessarily implied in section 25 because the enumerated rights cannot be
exercised without being fit. We do not find this argument persuasive.

                                          -9-
¶ 40       As noted, the plain language of section 25 specifically lists a number of rights available
       to individuals subject to petitions for commitment. A well-known rule of statutory
       construction provides that expressio unius est exclusio alterius, the expression of one thing
       in a statute excludes all others. See In re D.W., 214 Ill. 2d 289, 308 (2005); State v. Mikusch,
       138 Ill. 2d 242, 250 (1990). Applying the rule, the right to a fitness evaluation is not afforded
       to individuals subject to petitions under the Act because it is not among the specifically
       enumerated rights.
¶ 41       Moreover, this reading of the statute is consistent with the legislature’s actions
       concerning a related provision of the Act. When the Act was initially enacted in 1998,
       section 35, concerning a trial to determine whether the subject of a petition was a sexually
       violent person, contained a provision providing:
                    “(b) At the trial to determine whether the person who is the subject of a petition
                under Section 15 of this Act is a sexually violent person, all rules of evidence in
                criminal actions apply. All constitutional rights available to a defendant in a criminal
                proceeding are available to the person.” 725 ILCS 207/35(b) (West 1998).
       While additional language was later added to section 35(b), this language remained part of
       the Act through 2000. See 725 ILCS 207/35(b) (West 2000). However, in 2001, the
       legislature amended section 35(b) to remove the above-quoted language. See Pub. Act 92-
       415 (eff. Aug. 17, 2001).
¶ 42       Generally, a change to the unambiguous language of a statute creates a rebuttable
       presumption that the amendment was intended to change the law. Mikusch, 138 Ill. 2d at 252.
       Here, the amendment to section 35(b) removed the unambiguous language affording
       individuals on trial under the Act all of the rights given a criminal defendant, giving rise to
       a presumption that the legislature intended to change the law by removing those rights. This
       presumption is strengthened by the fact that this change was specifically noted during the
       Senate debate on the bill:
                “Now, up until this point, there have been some safeguards in place that say that all
                the rules that apply to a criminal trial and the–the rules of criminal evidence would
                apply to this commitment procedure because, although it’s technically a civil
                procedure, the consequences are obviously very similar to incarceration. This
                eliminates that, in addition to the–the changes in the–in the juvenile records. I say
                that not because I think it’s going to change any votes, but I think it’s important to
                put on the record that, in fact, we are making it easier to commit these individuals
                and we’re now also going to be able to access records, conceivably from twenty years
                previously, their juvenile records, to supplement or buttress our decision to commit
                these persons. So, I just wanted to get that read into the record.” 92d Ill. Gen. Assem.,
                Senate Proceedings, May 10, 2001, at 50 (statements of Senator Obama).
       Thus, the legislature was presumably aware that the amendment to section 35(b) removed
       the language affording all individuals at trial under the Act with the protections afforded a
       criminal defendant. Respondents are correct when they note that the removed language was
       a blanket protection and did not specifically concern the right to a fitness evaluation.


                                                 -10-
       However, the legislature’s actions in narrowing the protections available to an individual
       subject to the Act is a persuasive indication that it did not intend to afford any protections
       beyond those specifically enumerated in the Act. Accordingly, since the right to a fitness
       evaluation is not listed among the specifically enumerated rights afforded individuals subject
       to petitions and in light of the legislature’s amendment of a related provision of the Act to
       limit the rights afforded during trials, we find that the Act does not provide a statutory basis
       for a right to a fitness evaluation.

¶ 43                                        II. Due Process
¶ 44       The next certified question we consider is whether a respondent to a petition under the
       Act has a constitutional due process right to a fitness evaluation. This question is one of first
       impression in Illinois. In order to analyze the issue, we apply the framework provided by the
       United States Supreme Court and examine the decisions from other jurisdictions that have
       considered the issue. Initially, we note that the Act is civil in nature, not criminal. See In re
       Detention of Samuelson, 189 Ill. 2d 548, 559 (2000). If the Act was criminal, respondents
       would have a right to a fitness evaluation, since a criminal defendant has a right to be
       competent. See Medina v. California, 505 U.S. 437, 453 (1992) (noting the United States
       Supreme Court’s “long-standing recognition that the criminal trial of an incompetent
       defendant violates due process”). However, since the Act is not criminal, we must determine
       whether a respondent under the Act has a due process right to be competent and, by
       extension, has a right to a fitness evaluation.

¶ 45                                     A. Mathews Factors
¶ 46       “ ‘[D]ue process is flexible and calls for such procedural protections as the particular
       situation demands.’ ” Mathews v. Eldridge, 424 U.S. 319, 334 (1976) (quoting Morrissey v.
       Brewer, 408 U.S. 471, 481 (1972)). It “ ‘is not a technical conception with a fixed content
       unrelated to time, place and circumstances.’ ” Mathews, 424 U.S. at 334 (quoting Cafeteria
       & Restaurant Workers Union, Local 473 v. McElroy, 367 U.S. 886, 895 (1961)). In order to
       determine whether procedures are constitutionally sufficient, courts balance three factors:
       “First, the private interest that will be affected by the official action; second, the risk of an
       erroneous deprivation of such interest through the procedures used, and the probable value,
       if any, of additional or substitute procedural safeguards; and finally, the Government’s
       interest, including the function involved and the fiscal and administrative burdens that the
       additional or substitute procedural requirement would entail.” Mathews, 424 U.S. at 335; see
       also People v. Botruff, 212 Ill. 2d 166, 179 (2004) (applying Mathews factors in the context
       of the Act). These factors determine what procedures are required under both the fourteenth
       amendment due process clause and the due process clause of the Illinois Constitution.
       Botruff, 212 Ill. 2d at 179.
¶ 47       The first Mathews factor we consider is the private interest that will be affected by the
       official action. See Mathews, 424 U.S. at 335; Botruff, 212 Ill. 2d at 179. Here, the private
       interest at stake is a respondent’s liberty interest. Botruff, 212 Ill. 2d at 179 (“the private

                                                 -11-
       interest at stake here is respondent’s liberty interest”); see also Moore v. Superior Court, 237
       P.3d 530, 541, 543 (Cal. 2010); Commonwealth v. Nieves, 846 N.E.2d 379, 385 (Mass.
       2006). If a respondent is found to be a sexually violent person, he or she may be committed
       for institutional care in a “secure facility” for an indefinite time. 725 ILCS 207/40(a) (West
       2004) (the respondent is “committed to the custody of the Department [of Human Services
       (DHS)] for control, care and treatment until such time as the person is no longer a sexually
       violent person”); 725 ILCS 207/40(b)(2) (West 2004) (the order for commitment “shall
       specify either institutional care in a secure facility, *** or conditional release”).
¶ 48        The State argues that the private interest at stake is not a respondent’s liberty interest but
       rather “the incremental interest in commitment to a DHS facility other than the Treatment
       and Detention Facility.” Under the State’s theory, the options available to a respondent
       raising a fitness issue are (1) being confined at a treatment and detention facility under the
       Act as a sexually violent person or (2) being confined through an unfitness proceeding, either
       under the Mental Health and Developmental Disabilities Code (405 ILCS 5/1-100 et seq.
       (West 2004)) or in a secure DHS facility under a procedure analogous to that applicable to
       unfit criminal defendants. However, the State assumes that the respondent would be
       determined to be a sexually violent person and so misses a third option: the respondent
       ultimately prevails during the commitment proceeding. Thus, the interest here is not
       necessarily determining which facility to house a respondent in but rather determining
       whether the respondent is committed at all. We agree with respondents that their liberty
       interest is the interest at stake and weighs in favor of finding a right to a fitness evaluation.
¶ 49        The second Mathews factor requires us to consider the risk of an erroneous deprivation
       of the private interest through the procedures used and the probable value of any additional
       procedural safeguards. See Mathews, 424 U.S. at 335; Botruff, 212 Ill. 2d at 179. Here, the
       procedural safeguards of the Act ensure that the risk of erroneous deprivation of liberty is
       slight. The Act requires a petition for commitment to be filed no more than 90 days prior to
       the time of discharge or entry into mandatory supervised release. 725 ILCS 207/15(b-5)
       (West 2004). Upon the filing of a petition, the trial court must review the petition to
       determine whether there is cause to believe that the person is eligible for commitment and
       must then conduct a probable cause hearing, generally within 72 hours of the time the
       petition is filed. 725 ILCS 207/30(a), (b) (West 2004). As noted previously, at a hearing
       under the Act, the respondent has the right (1) to be present, (2) to be represented by counsel
       or to have counsel appointed to him, (3) to remain silent, (4) to present and cross-examine
       witnesses, (5) to have the hearing recorded by a court reporter, (6) to have a jury trial, and
       (7) to retain experts. 725 ILCS 207/25(c) through (e) (West 2004). If probable cause is found
       to exist, the respondent is transferred to an appropriate facility for an evaluation to determine
       whether the respondent is a sexually violent person. 725 ILCS 207/30(c) (West 2004).
¶ 50        A trial to determine whether the respondent is a sexually violent person is held no more
       than 120 days from the date of the probable cause hearing. 725 ILCS 207/35(a) (West 2004).
       The State has the burden of proving the allegations in the petition beyond a reasonable doubt,
       and mere evidence that the respondent committed a sexually violent offense prior to the
       sexually violent offense that is the basis for the petition is not sufficient to establish beyond

                                                  -12-
       a reasonable doubt that the respondent has a mental disorder. 725 ILCS 207/35(d)(1), (e)
       (West 2004). If the respondent is committed, DHS is required to submit a written report
       within 6 months after the initial commitment and then at least once every 12 months
       thereafter for the purpose of determining whether the respondent has made sufficient
       progress to be conditionally released or discharged; the court that ordered the commitment
       also has the power to order an examination of the respondent at any time while the
       respondent is subject to the commitment order. 725 ILCS 207/55(a), (c) (West 2004). The
       respondent may petition for conditional release every six months, which triggers a
       reexamination of the respondent’s mental condition and a new probable cause hearing. 725
       ILCS 207/60(a), (c) (West 2004). Additionally, the respondent may petition the court for
       discharge. 725 ILCS 207/65 (West 2004). These procedures ensure that the risk of an
       erroneous deprivation of liberty is slight. See Botruff, 212 Ill. 2d at 179-80 (finding risk of
       erroneous deprivation was slight in considering whether due process required a respondent
       to have the right to be present at the probable cause hearing at the time of a periodic
       reexamination under the Act).
¶ 51        In their petition for rehearing, respondents point to the fact that Hatter was not “screened
       out” despite Dr. Tsofilias’ recommendation that Hatter remain in a DHS Department of
       Mental Health facility because he lacked the capacity to participate in sex offender treatment.
       They cite Hatter’s case as an example of the procedures’ inadequacy. However, it is the
       system of procedures as a whole that provide protection against an erroneous deprivation of
       liberty, and the fact that Hatter was not immediately “screened out” does not necessarily
       mean that the entire system is inadequate. They also argue that postcommitment procedures
       are inadequate because progress in sex offender treatment is a “key component” of the
       determination of whether a respondent remains confined under the Act. However, in making
       that determination, the circuit court must consider a number of factors, including “the nature
       and circumstances of the behavior that was the basis of the allegation in the petition [for
       commitment under the Act], the person’s mental history and present mental condition, where
       the person will live, how the person will support himself or herself and what arrangements
       are available to ensure that the person has access to and will participate in necessary
       treatment.” 725 ILCS 207/60(d) (West 2004). Thus, participation in treatment is not the sole
       factor in the determination. Moreover, once the respondent has shown “that cause exists to
       believe that it is not substantially probable that the person will engage in acts of sexual
       violence if on release or conditional release,” the respondent is entitled to a hearing at which
       it is the State’s burden to prove by clear and convincing evidence that the respondent has not
       made sufficient progress to be conditionally released. 725 ILCS 207/60(c), (d) (West 2004).
       Accordingly, we find respondents’ arguments concerning the inadequacy of the statutory
       procedures to be unpersuasive.
¶ 52        Additionally, finding a right to a fitness evaluation would likely add minimal value to the
       proceedings. At any hearing pursuant to the Act, the respondent is represented by counsel,
       who will have had the opportunity to examine the reports of the psychologists performing
       the mental examinations. These reports, as well as the respondent’s prior offenses, will
       generally form the basis of the probable cause finding or the finding that the respondent is

                                                 -13-
       a sexually violent person. In the case of any prior offenses, the underlying facts have already
       been established by the conviction, adjudication, or finding of not guilty by reason of
       insanity, so they will no longer be at issue. See 720 ILCS 5/6-2(e) (West 2004) (A jury “may
       not consider whether the defendant has met his burden of proving that he is not guilty by
       reason of insanity until and unless it has first determined that the State has proven the
       defendant guilty beyond a reasonable doubt of the offense with which he is charged.”).
       Finally, we agree with the Supreme Court of California, which rejected a similar argument:
               “[T]he nature of the issues, evidence, and findings in [a sexually violent predator]
               proceeding prevents any defendant from playing much more than a supporting role.
               His account of his own history and conduct may supplement the foundation on which
               experts rely in forming their opinions. But it is the combined substance of such
               opinion evidence, including all the other information on which it is based, that
               resolves the critical question whether, as of the date of the trial, defendant had a
               mental disorder that made it likely he would engage in sexually violent criminal
               behavior. [Citation.] Thus, any chance that [a sexually violent predator’s] mental
               incompetence would significantly impair his contribution to his defense seems
               relatively attenuated.” (Internal quotation marks omitted.) (Emphasis in original.)
               Moore, 237 P.3d at 543.
¶ 53        Respondents argue that competency is a rudimentary right and that procedural protections
       only have value when the recipient of those rights is fit to exercise them. However,
       respondents’ argument focuses on the competency of a defendant in a criminal case. As
       noted, commitment proceedings under the Act are civil, not criminal, and respondents point
       to no requirement for a fitness evaluation in the civil context. In their petition for rehearing,
       respondents state that there is no reason “how, or why, a rudimentary right becomes any less
       elemental simply because an individual faces loss of liberty in the context of a civil
       proceeding, rather than a criminal matter.” However, it is well established that not all rights
       afforded a criminal defendant apply to a party in a civil proceeding. See, e.g., Botruff, 212
       Ill. 2d at 181-82 (holding that respondents under the Act had no right to be present at
       probable cause hearings at the time of periodic reexamination). To determine whether
       procedural due process requires the recognition of a right to a fitness evaluation applies in
       the case of proceedings under the Act, we apply the Mathews factors. In considering the
       second Mathews factor, we find that the risk of erroneous deprivation of liberty is slight and
       that recognizing a right to a fitness evaluation would not have more than minimal value.
       However, it is possible that allowing for fitness evaluations could have the effect of lowering
       the risk of erroneous deprivation of liberty even further, so while this factor weighs in favor
       of the State’s position, it is not overwhelmingly so.
¶ 54        The final Mathews factor requires us to consider the government’s interest, including the
       additional administrative burden of the additional procedural safeguard. See Mathews, 424
       U.S. at 335; Botruff, 212 Ill. 2d at 179. Here, the State has an interest in protecting its citizens
       from violent sexual offenders and also has an interest in treating the mental disorders of
       those offenders. Respondents acknowledge these important governmental interests, but argue
       that allowing a fitness evaluation would not impact that interest because incompetent

                                                  -14-
       respondents could remain civilly committed while competency was restored. They also claim
       that courts evaluating petitions under the Act can “seamlessly” apply the statutory framework
       present in the criminal context. We disagree. We are reluctant to require courts considering
       petitions under the Act to apply a statutory framework that was developed in order to be used
       in a different context concerning different individuals. We find instructive the Moore court’s
       analysis on the same issue when presented with the argument that the criminal code’s
       framework could be used. The court noted that the nature of a placement under the criminal
       framework depended in part on the nature of the charges the defendant faced and it was
       uncertain how to apply such a distinction in a case where the alleged sexually violent
       predator had already been convicted of one or more sexually violent crimes. Moore, 237 P.3d
       at 546. The court also reasoned:
                “The[ ] strict standards and protocols [of the sexually violent predators act], whose
                purpose is to keep the community safe from the sexually predatory propensities of
                persons who qualify as [sexually violent predators], also help protect patients and
                workers inside the state mental hospital system. The danger to these groups would
                be enhanced if persons allegedly too incompetent to be tried and committed as
                [sexually violent predators] were to be housed indefinitely, and perhaps permanently,
                in places not designed and staffed to deal with the peculiar risks they pose. Thus, as
                the People suggest, we would have no relevant template if we allowed [sexually
                violent predator] defendants to avoid trial while incompetent.” Moore, 237 P.3d at
                546.
       We face a similar problem here. We are not persuaded by respondents’ use of themselves as
       examples of individuals who have not “posed an unmanageable threat to residents or staff”
       at DHS facilities or have been previously restored to fitness within one year. If we were to
       impose a rule requiring fitness evaluations, this rule would apply to any respondents subject
       to petitions under the Act who present a bona fide doubt as to their fitness, not merely to the
       five respondents here. We find that the State’s interest in public safety and providing
       treatment to sexually violent persons provides sufficient justification to deny a right to a
       fitness evaluation, especially given that there is no statutory template for courts to apply. As
       the Nieves court noted, “[w]e see no reason why the public interest in committing sexually
       dangerous persons to the care of the treatment center must be thwarted by the fact that one
       who is sexually dangerous also happens to be incompetent.” Nieves, 846 N.E.2d at 385.

¶ 55                                    B. Other Jurisdictions
¶ 56       While this issue is one of first impression in Illinois, several other states have considered
       the issue under similar commitment schemes. Of the eight states to consider the issue, seven
       have found no right to a fitness evaluation, while the eighth has found such a right in limited
       circumstances. Additionally, an Illinois court has found that fitness evaluations are not
       required under the Sexually Dangerous Persons Act (725 ILCS 205/0.01 et seq. (West
       2004)).
¶ 57       In People v. Akers, 301 Ill. App. 3d 745 (1998), the Fourth District Appellate Court


                                                 -15-
       considered whether a respondent subject to commitment under the Sexually Dangerous
       Persons Act was entitled to a fitness evaluation. The court noted that a defendant has a
       constitutional right not to be subject to a criminal proceeding if he is unfit to stand trial and
       thus proceeded to consider whether a proceeding under the Sexually Dangerous Persons Act
       was a criminal proceeding. Akers, 301 Ill. App. 3d at 749. The court noted that the Sexually
       Dangerous Persons Act provided that the proceedings were civil in nature, but also provided
       several protections found in criminal cases, such as proving the allegations beyond a
       reasonable doubt, the right to a jury trial, and the right to be represented by counsel. Akers,
       301 Ill. App. 3d at 749-50. The court also considered the Illinois Supreme Court’s decision
       in People v. Allen, 107 Ill. 2d 91 (1985), in which the Illinois Supreme Court held that a
       Sexually Dangerous Persons Act proceeding was not a criminal prosecution and therefore
       a defendant’s privilege against self-incrimination did not apply. Akers, 301 Ill. App. 3d at
       750. The Akers court noted that the Allen court explained its decision by pointing out that the
       Sexually Dangerous Persons Act included a number of procedural safeguards ensuring
       reliability and that the privilege against self-incrimination would add little more reliability
       to the proceedings and would impede the State’s substantial interest in treating as well as
       protecting the public from sexually dangerous individuals. Akers, 301 Ill. App. 3d at 750.
       Finally, the Akers court emphasized that the Allen court wrote that “ ‘one purpose of the
       statute is to prevent mentally ill persons from being held criminally responsible for crimes
       committed while mentally ill.’ ” Akers, 301 Ill. App. 3d at 751 (quoting Allen, 107 Ill. 2d at
       105). The Akers court noted that the Illinois Supreme Court’s decision was affirmed by the
       United States Supreme Court and that, applying the teachings from both courts, the concerns
       about a defendant’s fitness to stand trial were not applicable in the context of a proceeding
       under the Sexually Dangerous Persons Act. Akers, 301 Ill. App. 3d at 751. The court also
       noted that holding otherwise could lead to absurdity:
                “If defendant were correct that he had a right to have a fitness hearing when a bona
                fide doubt of his fitness to stand trial arose during his [Sexually Dangerous Persons
                Act] proceedings, then the result might be the following: (1) an unfit defendant
                would be committed to the custody of one state agency for treatment of his mental
                condition until such time as he became fit to stand trial, at which point he could stand
                trial on the State’s petition that he is [a sexually violent person]; and (2) if the State
                proves its charge, he would then be committed to a different state agency, again for
                the purpose of receiving care and treatment to address his mental condition.
                     We conclude that the legislature could not have intended this absurd situation
                when it enacted the [Sexually Dangerous Persons] Act and article 104 of the Code
                [governing criminal fitness proceedings].” (Emphasis in original.) Akers, 301 Ill.
                App. 3d at 752.
       Accordingly, the court found no right to a fitness evaluation.
¶ 58       Several of the other states considering similar statutes as the Act have shared the Akers
       court’s focus on whether the proceeding is criminal or civil. The first court to consider the
       issue was the Court of Appeals of Missouri, in State ex rel. Nixon v. Kinder, 129 S.W.3d 5
       (Mo. Ct. App. 2003). In Kinder, the court considered whether an individual was entitled to

                                                  -16-
       a competency examination prior to proceedings seeking to commit him as a sexually violent
       predator. The court noted that since the civil statutes did not provide for a right of
       competency, the basis for such a right needed to be located either in court rules or in the
       requirements of due process. Kinder, 129 S.W.3d at 8. The court first found that court rules
       did not provide for such a right, commenting that “[t]he very nature of civil commitments
       is that they commit for treatment those who pose a danger to themselves or others because
       they suffer from a mental disease or defect and are unable to comprehend reality or to
       respond to it rationally.” Kinder, 129 S.W.3d at 8.
¶ 59        The court then determined that due process did not require the right to be competent,
       stating that “[r]elevant case authority, the conferral of a number of rights normally enjoyed
       in the criminal setting allowed for in the special statutory proceedings of the sexually violent
       predator act, and the option of invoking Rule 52.02 [providing for the appointment of a
       guardian ad litem for mentally or physically impaired persons] demonstrate sufficient due
       process protection in a sexually violent predator determination trial.” Kinder, 129 S.W.3d
       at 9. The court noted that while case law provided that the due process clause included a right
       to not be tried while unfit in the criminal context, no such precedent applied in determining
       whether such a right existed in the context of a civil commitment trial under the Missouri
       statute. Kinder, 129 S.W.3d at 9. The court further reasoned that the goal of the legislature
       in determining the need for and providing treatment demonstrated that the statute was not
       punitive, especially given that a mental examination was required once probable cause was
       established but the statute did not mention a person’s competency as a prerequisite for
       commitment. Kinder, 129 S.W.3d at 9. Thus, the court concluded that “[c]ivil commitment
       for sexually violent predator treatment shares no parallel with the determination of lack of
       competency *** in criminal trials.” Kinder, 129 S.W.3d at 9-10. The court also pointed to
       the fact that precedent exists for civilly committing a person who is not competent to stand
       trial in a criminal proceeding once it is evident that the person will not retain competency in
       the foreseeable future. Kinder, 129 S.W.3d at 10. Finally, the court noted the numerous
       procedural protections available to an individual subject to commitment, including the right
       to a probable cause hearing, the right to appear in person and to be represented by counsel,
       and the reasonable doubt standard of proof; the court noted that “[s]ignificantly, the right to
       be competent for trial at a sexually violent predator proceeding is not included in the sexually
       violent predator statutes.” Kinder, 129 S.W.3d at 11.
¶ 60        Similarly, the Supreme Court of Iowa held that there was no due process right to be
       competent during the course of proceedings to determine if an individual was a sexually
       violent predator. In re Detention of Cubbage, 671 N.W.2d 442 (Iowa 2003). The court
       analyzed the issue as a substantive due process issue and considered whether the respondent
       had a fundamental right to be competent. Cubbage, 671 N.W.2d at 446. The court noted that
       a commitment proceeding was civil in nature and that “the same concerns and concomitant
       protections that arise in a criminal case do not necessarily arise in the [sexually violent
       predator act] area. [Citations.] We believe this principle is key to the determination of
       whether Cubbage holds a fundamental right to be competent during the [sexually violent
       predator act] proceedings.” Cubbage, 671 N.W.2d at 447. The court noted that a fundamental

                                                -17-
       right to be competent in the civil commitment context had not been previously recognized
       and held that a respondent to a commitment proceeding under the statute did not have a
       fundamental right to be fit and, accordingly, conducted a rational basis review of the statute,
       which the statute satisfied. Cubbage, 671 N.W.2d at 448.
¶ 61       The Supreme Court of Texas reached the same conclusion in In re Commitment of
       Fisher, 164 S.W.3d 637 (Tex. 2005). In that case, the Texas court held that an individual
       who was incompetent to stand trial in a criminal matter could nonetheless be civilly
       committed as a sexually violent predator. Fisher, 164 S.W.3d at 653. The court noted that
       the legislature contemplated that not all alleged sexually violent predators would be mentally
       competent, pointing to the statute’s definition of a sexually violent offender as including
       someone found not guilty by reason of insanity. Fisher, 164 S.W.3d at 653. The court further
       noted that involuntary commitment did not trigger the same constitutional protections as a
       criminal case and found no right to a competency determination. Fisher, 164 S.W.3d at 654.
¶ 62       In In re Commitment of Luttrell, 2008 WI App 93, 754 N.W.2d 249, the Court of Appeals
       of Wisconsin considered whether a respondent was entitled to a competency evaluation. The
       Wisconsin court held that there was no criminal law-based due process right to a competency
       hearing in a proceeding under the Wisconsin version of the Act because someone determined
       to be a sexually violent person is confined for treatment and not for punishment. Luttrell,
       2008 WI App 93, ¶ 9, 754 N.W.2d 249. The court noted that a contention otherwise “ignores
       the special indicium of a civil commitment, which, per force, cannot depend on whether that
       person is competent.” Luttrell, 2008 WI App 93, ¶ 10, 754 N.W.2d 249. The court pointed
       out that significant mental impairment was a condition to commitment under the statute and
       that, due to an amendment to the statute, respondents were no longer afforded all of the same
       rights as criminal defendants:
                    “Persons who are proper subjects for a WIS. STAT. ch. 980 commitment suffer
               mental illness that makes them prone to further predatory sexual violence. [Citation.]
               Now that WIS. STAT. § 980.05(1m) (2003-04) has been repealed, the law no longer
               lets those who are so mentally ill that they are not ‘competent’ under WIS. STAT.
               § 971.13 fall through the cracks to continue their predatory sexual violence. The
               cracks are there because an involuntary civil commitment under WIS. STAT. ch. 51
               requires a recent violent act, attempt, or threat. Thus, a ch. 51 commitment for the
               subject of a ch. 980 petition is impossible unless that person, who, of course, is
               locked up when the ch. 980 petition is filed, committed a recent act, attempt, or threat
               of violence.” (Emphasis in original.) Luttrell, 2008 WI App 93, ¶ 11, 754 N.W.2d
               249.
       Thus, the court found no right to a fitness evaluation.
¶ 63       The only court to have found a right to a competency evaluation was the Court of Appeal
       of Florida in In re Commitment of Branch, 890 So. 2d 322 (Fla. Dist. Ct. App. 2004). In
       Branch, the Florida court held that “under certain circumstances a respondent who is not
       competent is denied the opportunity to be heard in a meaningful manner.” Branch, 890 So.
       2d at 326. Under the facts of that case, the psychologist who opined that the respondent had


                                                -18-
       a mental abnormality qualifying him for commitment as a sexually violent predator testified
       at the commitment proceeding that the most important factor in reaching his conclusion was
       the respondent’s pattern of deviant sexual behavior. Branch, 890 So. 2d at 324. The
       psychologist determined that the respondent exhibited the pattern based exclusively on
       documents indicating that the respondent had sexually assaulted several people; the
       respondent had never been prosecuted for the crimes, and the psychologist did not investigate
       the offenses further but testified that he “was simply taking the reports of that behavior at
       face value.” Branch, 890 So. 2d at 324.
¶ 64        On appeal, the Florida court found that the respondent had a right to a competency
       evaluation under the limited circumstances of that case. Branch, 890 So. 2d at 329. The court
       pointed to several Florida cases, finding that they stood for the proposition that the
       respondent had a due process right to challenge the factual assertions contained in documents
       underlying expert opinions “when those factual assertions have neither been admitted
       through a plea nor tested at trial” and concluded that the respondent must be competent to
       meaningfully exercise that right. Branch, 890 So. 2d at 327. The court distinguished
       Cubbage and Kinder by noting that in neither of those cases was the State attempting to
       commit the respondents based solely on hearsay, but was using prior convictions for sexual
       offenses. Branch, 890 So. 2d at 328. The court cautioned that not every respondent had a
       right to be competent at a commitment proceeding:
               “Instead, Ryce Act respondents have a due process right to be competent only when
               the State intends to present hearsay evidence of alleged facts that have neither been
               admitted by way of a plea not subjected to adversarial testing at trial and so are
               subject to dispute and counterevidence. Thus, it is the State’s trial strategy that will
               determine whether a Ryce Act respondent must be competent. If the State chooses
               to proceed against a Ryce Act respondent based on hearsay reports of prior bad acts
               that did not result in prosecution or conviction to establish an element of its case, the
               State may do so only when the respondent is competent to challenge that evidence.”
               Branch, 890 So. 2d at 329.
¶ 65        Respondents argue that the above cases from foreign jurisdictions did not apply the
       Mathews factors and so “carry no persuasive weight.” We disagree. We find it persuasive
       that every state to consider the issue has found that there is no due process right to be
       competent at a commitment proceeding under that state’s version of the Act, with the limited
       exception of certain factual scenarios in Florida. We also find the Florida case of Branch to
       be distinguishable from the facts of the case at bar, since there is no indication that the
       opinions of the psychologists examining respondents here were relying solely on hearsay
       reports of prior bad acts. Under the factual situation here, the reasoning of Branch indicates
       that the Florida court would also find no right to fitness, as in the other cases we have
       discussed. See Branch, 890 So. 2d at 328 (“respondents in Ryce Act proceedings have no due
       process right to be competent when the State’s evidence supporting commitment is entirely
       of record”). Additionally, we find it especially persuasive that Wisconsin has found that there
       is no due process right, as our supreme court has stated that the Wisconsin statute is similar
       to the Act and has applied the Wisconsin Supreme Court’s reasoning in interpreting the

                                                 -19-
       statute. See In re Detention of Hardin, 238 Ill. 2d 33, 54 (2010) (adopting Wisconsin
       Supreme Court’s evidentiary standard for probable cause proceedings under the Act);
       Botruff, 212 Ill. 2d at 181. However, even if we discounted this authority, there are three
       cases from other jurisdictions that apply the Mathews factors in reaching the conclusion that
       there is no due process right to a fitness hearing. We have already discussed them somewhat
       in our analysis of the Mathews factors, but provide a brief overview here.
¶ 66        In Nieves, the Supreme Judicial Court of Massachusetts found that there was no due
       process violation when an incompetent person stood trial in a commitment proceeding.
       Nieves, 846 N.E.2d at 385. The Massachusetts court applied the Mathews factors in reaching
       its conclusion. The court first found that the respondent’s private interest was “weighty,”
       noting that if committed, his loss of liberty would be “total.” Nieves, 846 N.E.2d at 385.
       However, the court further found that “the defendant’s interest must, with appropriate
       safeguards, yield to the Commonwealth’s paramount interest in protecting its citizens,” and
       reasoned that “[w]e see no reason why the public interest in committing sexually dangerous
       persons to the care of the treatment center must be thwarted by the fact that one who is
       sexually dangerous also happens to be incompetent.” Nieves, 846 N.E.2d at 385. Finally, the
       court found that “[t]he robust, adversary character” of the commitment proceedings
       minimized the risk of the erroneous commitment of a person who was not sexually
       dangerous, noting that the respondent had the right to counsel. Nieves, 846 N.E.2d at 385.
       The court also stated that under Massachusetts law, the respondent’s attorney would
       generally be able to exercise the respondent’s rights if the respondent was incompetent to do
       so. Nieves, 846 N.E.2d at 386.
¶ 67        The second case applying the Mathews factors is the Supreme Court of California’s
       recent decision in Moore. In Moore, the California court applied its version of the due
       process analysis, consisting of the three Mathews factors plus a fourth factor considering “the
       dignitary interest in informing individuals of the nature, grounds, and consequences of the
       action and in enabling them to present their side of the story before a responsible government
       official.” Moore, 237 P.3d at 539. The court found that the respondent in a sexually violent
       predator proceeding had significant liberty and dignitary interests. Moore, 237 P.3d at 543.
       However, the court found that the risk of erroneous confinement was small, noting that “any
       chance that [a sexually violent predator’s] mental incompetence would significantly impair
       his contribution to his defense seems relatively attenuated,” and pointing to the “numerous
       procedural safeguards” available to such a respondent, including “heightened statutory
       requirements, like jury unanimity and the reasonable doubt standard of proof, [that] help
       mitigate the risk that an incompetent person would be erroneously adjudicated as [a sexually
       violent person] in the first place.” Moore, 237 P.3d at 543. It concluded that “the strong
       governmental interest in protecting the public through the proper confinement and treatment
       of [sexually violent predators] *** would be substantially impeded by recognizing [a
       sexually violent predator’s] right to delay or avoid targeted confinement and treatment for
       a sexually violent mental disorder because his mental problems make him incompetent to
       stand trial.” Moore, 237 P.3d at 540.
¶ 68        Finally, the Court of Appeals of Washington recently considered competency in the

                                                -20-
       context of sexually violent predator commitment proceedings in In re Detention of Morgan,
       253 P.3d 394 (Wash. Ct. App. 2011). In Morgan, the Washington court applied the Mathews
       factors to determine whether a respondent in a sexually violent predator proceeding has a
       procedural due process right to be competent during the commitment proceeding. Morgan,
       253 P.3d at 400. The court found that the first Mathews factor weighed in the respondent’s
       favor, since civil commitment deprived him of significant liberty interests. Morgan, 253 P.3d
       at 401. However, the court found that the other two factors weighed in the State’s favor.
       Morgan, 253 P.3d at 401. The court found that there were no additional safeguards that could
       have been put in place to minimize a risk of an erroneous deprivation of the respondent’s
       rights, since the respondent attended the civil commitment trial “and had counsel vehemently
       defending his rights.” Morgan, 253 P.3d at 401. The court also adopted the reasoning of an
       earlier case, in which it had rejected a right to fitness in a proceeding to determine the
       respondent’s culpability for the predicate sexually violent offense. Morgan, 253 P.3d at 401.
       Finally, the court found that the governmental interest “weigh[ed] heavily” in favor of the
       State, noting that “[t]he State has a strong interest in detaining ‘mentally unstable individuals
       who present a danger to the public’ ” (Morgan, 253 P.3d at 402 (quoting United States v.
       Salerno, 481 U.S. 739, 748-49 (1987)), and that “ ‘it is irrefutable that the State has a
       compelling interest both in treating sex predators and protecting society from their actions’ ”
       (Morgan, 253 P.3d at 402 (quoting In re Personal Restraint Petition of Young, 857 P.2d 989,
       1000 (Wash. 1993) (en banc))).
¶ 69       The court agreed with the reasoning of the Supreme Court of California in Moore, noting:
                    “The Moore court’s reasoning highlights the tension between Morgan’s claim to
                competency and the [sexually violent predator] civil commitment requirements.
                Namely, [sexually violent predator] civil commitment requires the existence of a
                mental illness, but is there a point where an individual becomes too mentally ill that
                he is incompetent and cannot be civilly committed? Indeed, there are likely some
                situations in which a person who is convicted of a sexually violent offense, and then
                becomes incompetent, might never regain competency for a civil commitment
                proceeding. We resolve this tension in a similar manner as the Moore court,
                discerning no due process violations when a respondent is not competent during
                [sexually violent predator] proceedings.” (Emphasis in original.) Morgan, 253 P.3d
                at 402.
       The court also distinguished Branch’s contrary holding, finding that unlike the situation in
       the Florida case, proof of the predicate offense in Morgan was not at issue, since it was
       proven through a judgment and sentence based on the respondent’s guilty plea. Morgan, 253
       P.3d at 403. The court noted that in the case before it, the issue was the respondent’s current
       mental state, which the jury was able to evaluate to determine whether he should be
       committed. Morgan, 253 P.3d at 403.
¶ 70       Based on our analysis of the Mathews factors, which is supported by the Illinois case of
       Akers and case law from other jurisdictions considering analogous statutes, we find that there
       is no due process right to a fitness evaluation in the case of a proceeding under the Act.


                                                 -21-
¶ 71                                    III. Inherent Authority
¶ 72        The final certified question we address is whether the trial court has the inherent authority
       to order a fitness evaluation of a respondent under the Act and if so, whether the court here
       abused its discretion in denying respondents’ requests for fitness evaluations. Courts have
       inherent authority to guarantee each defendant a fair trial. People v. Walker, 232 Ill. 2d 113,
       129 (2009) (citing People v. Lawson, 67 Ill. 2d 449, 456 (1977)). “ ‘These powers enable the
       circuit court simultaneously to protect the legitimate rights of defendants, maintain respect
       for its calendar, and satisfy the public’s interest in the fair and efficient prosecution of those
       accused of crime.’ ” Walker, 232 Ill. 2d at 129 (quoting People v. Rudi, 103 Ill. 2d 216, 222
       (1984)). Respondents argue that ordering a fitness evaluation is the type of decision that a
       trial court can make in the exercise of its inherent authority.
¶ 73        When examining cases in which a court has exercised its inherent authority, it is apparent
       that courts have exercised their authority in areas such as preventing witnesses from
       discussing testimony (see Smith v. City of Chicago, 299 Ill. App. 3d 1048, 1055 (1998)),
       finding parties in contempt of court (see Circle Management, LLC v. Olivier, 378 Ill. App.
       3d 601, 612 (2007)), and staying proceedings (see Estate of Bass v. Katten, 375 Ill. App. 3d
       62, 68 (2007)). However, these actions are different from the type of order respondents seek
       here. While respondents are correct that there is no caselaw concerning a trial court’s
       inherent authority to order fitness evaluations in cases arising under the Act, we do not think
       that this type of order is analogous to those cited above. Instead, this case is closer to a
       situation such as in J.H. v. Ada S. McKinley Community Services, Inc., 369 Ill. App. 3d 803,
       812 (2006), in which the appellate court found that the trial court did not have inherent
       authority to sua sponte appoint a guardian ad litem for competent plaintiffs who were
       represented by counsel that objected to the appointment on their behalf. Here, as the answers
       to the previous certified questions demonstrated, respondents do not have a right to a fitness
       evaluation. Since they do not have a right to a fitness evaluation, any decision concerning a
       fitness evaluation would not implicate respondents’ ability to receive a fair commitment trial.
       Accordingly, we find that the trial court did not have the inherent authority to order fitness
       evaluations of respondents.

¶ 74                                       CONCLUSION
¶ 75       We answer all three of the certified questions in the negative. Respondents do not have
       a right to a fitness evaluation under the statutory language of the Act and do not have a due
       process right to a fitness evaluation. Since they have no right to a fitness evaluation, the trial
       court did not have the inherent authority to order them.

¶ 76       Certified questions answered.




                                                 -22-